The offense is murder; the punishment, confinement in the penitentiary for four years.
No statement of facts is brought forward. The single bill of exception found in the record cannot be appraised in the absence of a statement of facts.
In pronouncing sentence the court failed to make application of the Indeterminate Sentence Law. The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than four years.
As reformed, the judgment is affirmed.
 Judgment reformed and, as reformed, affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.